DETAILED ACTION
 	Claims 1-11 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 9298342 B2).

As per claim 2, Zhang et al disclose the type assignment unit further assigns to a sticky note attachable to the board a solution type indicating that content of the sticky note is a solution to the problem (i.e., Meeting layer can include modules for keeping track of meeting participants, recording a meeting, generating metadata 
As per claim 3, Zhang et al disclose the type assignment unit further assigns to a sticky note attachable to the board a normal type indicating that content of the sticky note is different from the problem and the solution (i.e., Meeting layer can include modules for keeping track of meeting participants, recording a meeting, generating metadata regarding details in the meeting, etc. Two exemplary modules are illustrated in FIG. 9, namely the agenda management module 908, and meeting tracker module 910. The agenda management module 908 can perform functions such as displaying a meeting agenda, column 15, lines 60-67, wherein Each of the note creation icons are color coded to create a note of the same color. For example note creation icon 1710 can be yellow and be used to create a yellow sticky note. Note creation icon 1712 can be blue, and note creation icon 1714 can be pink, etc., column 31, lines 5-9).
As per claim 4, Zhang et al disclose one or more sticky notes of the problem type and one or more sticky notes of the solution type form a tree structure (i.e., structure seen in figure 5A).

As per claim 6, Zhang et al disclose a presentation unit that presents, on the board, a sign for a sticky note of the problem type, which is attached to the board (i.e., In some embodiments, all interactions with collaboration portion 102g of display 102 are reflected to the other end of the collaborative videoconference so that other collaborators are aware of all actions happening on the board, just as they would if they were in the same physical room together with the remote collaborators, column 7, lines 38-43. Digital sticky notes can be created such as notes 1702, 1704, and 1706. A note can be created by selecting one of the note creation icons 1710, 1712, and 1714, column 31, lines 1-5), when a user participating in a meeting during which the board is used has an area on the board (i.e., FIG. 17 illustrates in particular, the content creation screen 1512 which can be used to create documents that can be shared, as will be described in more detail below, with the collaborative meeting system including project category, risk level and resource risk figure 17), the sign indicating that the user has checked the sticky note of the problem type (i.e., Digital sticky notes can be created such as notes 1702, 1704, and 1706.).
As per claim 7, Zhang et al disclose a plurality of sticky notes are attached to the board in chronological order, and wherein the presentation unit presents signs for the plurality of sticky notes in accordance with chronological order (i.e., The notes can be time stamped to correspond to when in the meeting the notes apply. For example, if a user were to watch a recording (such as available through the online 
Claims 10 and 11 are rejected based upon the same rationale as the rejection of claim 1 since they are the computer readable medium claim and information processing apparatus claim, respectively, corresponding to the information processing apparatus claim.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 9298342 B2), in view of Doray et al (US 20130227433 A1).
As per claims 8 and 9, Zhang et al does not disclose when a sticky note attached to the board has a solution type indicating a solution, in response to movement of the sticky note to an area defined for a user on the board, the type assignment unit 
Doray et al disclose FIG. 8 shows an example large digital surface embodied as an electronic table. Four users are spaced around the large digital surface, each of which has its own pen. Some digital surfaces have pens assigned to particular locations while others enable pens to be assigned to particular users. When each user sits down at the electronic desktop, the user may initiate use of the pen to specify, for example, whether they are left-handed or right-handed. Each user may then invoke a menu by utilizing an invocation action as described above. For example, FIG. 8 shows 4 users simultaneously invoking menus in their respective area of the electronic desktop (¶ 0061).
Zhang et al and Doray et al are concerned with effective electronic board collaboration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include when a sticky note attached to the board has a solution type indicating a solution, in response to movement of the sticky note to an area defined for a user on the board, the type assignment unit causes the user to supervise a solution written on the sticky note, and in response to movement of the sticky note to an area defined for a second user different from the user, the type assignment unit obtains permission from the second user in Zhang et al, as seen in Doray et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses electronic board collaboration.
 	-Raja Gumienny et al (Supporting Creative Collaboration in Globally Distributed
Companies) disclose a web-based digital whiteboard and sticky note system.
 	-William Widjaja et al (Discusys: Multiple User Real-time Digital Sticky-Note
Affinity-Diagram Brainstorming System) disclose a discussion support system that aims to augment the participants capabilities in group brainstorming.
 	-Raja Gumienny et al (Tele-Board: Enabling Efficient Collaboration In Digital Design Spaces) disclose the Tele-Board system, which combines video conferencing with a synchronous transparent white board overlay.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 20, 2021